               Case 2:21-cv-00845-JCC Document 13 Filed 09/03/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GEICO ADVANTAGE INSURANCE                            CASE NO. C21-0845-JCC
      COMPANY,
10
                                                           MINUTE ORDER
11                           Plaintiff,
              v.
12
      LESLIE ANITA DALTON, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Plaintiff’s Motion to Dismiss Party (Dkt. No. 12) is DENIED as procedurally improper.
18
     Plaintiff is directed to file a notice of voluntary dismissal under Federal Rule of Civil Procedure
19
     41(a)(1), which permits dismissal of parties without a court order.
20
            DATED this 3rd day of September 2021.
21
                                                             Ravi Subramanian
22                                                           Clerk of Court

23                                                           s/Sandra Rawski
                                                             Deputy Clerk
24

25

26


     MINUTE ORDER
     C21-0845-JCC
     PAGE - 1
